Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 1 of 7 PageID# 753


                                                                                          FILED
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                             JUL 2 2 2020
                                        Norfolk Division
                                                                                  CLERK, U.S. DISTRICT COURT
MARVIN ANTONIO LEE,                                                           I         Norfolk, va

                      Petitioner,
V.                                                          CRIMINAL NO.2:12-cr-l 11

UNITED STATES OF AMERICA,

                      Respondent.




                          MEMORANDUM OPINIONAND ORDER


       Before the Court is Marvin Antonio Lee's ("Petitioner") Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 45.

                       I. FACTUAL AND PROCEDURAL HISTORY

       In March 2010, Petitioner came under law enforcement investigation after a confidential

source purchased heroin from another individual that Petitioner had supplied. Shortly thereafter,

law enforcement arranged another controlled purchase from Petitioner, and he was arrested with

a quantity of cocaine on his person. Further investigation of the drug conspiracy revealed that

Petitioner was involved in the distribution of heroin and cocaine after receiving it from suppliers

who had also previously served federal prison time. The conspiracy ran from Spring 2008

through March 5, 2010, though Petitioner was only involved for a short period of time. ECF No.

34 ("[Petitioner's] involvement in the enterprise was abbreviated [and] the drug quantity

reasonably foreseeable to the defendant was less than that of the whole"). In total, Petitioner was

attributed with 2.735 kilograms of cocaine and 272.9 grams of heroin. ECF No. 49 at      11.

       Petitioner was named in a single-count Criminal Information on July 9, 2012. ECF No. 3.

On July 19, 2012, the Government filed a Criminal Information and Notice, pursuant to 21


                                                 1
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 2 of 7 PageID# 754




U.S.C. §851, establishing that Petitioner had previously been convicted for his role in a drug

conspiracy in the Eastern District of New York. ECF No. 26. On July 31, 2012, Petitioner

waived indictment and pleaded guilty to Count 1, Conspiracy to Distribute and Possess with

Intent to Distribute Cocaine, in violation of 21 U.S.C. § 846. ECF Nos. 27-30. On November 29,

2012, Petitioner was sentenced to a term of 160 months imprisonment. ECF Nos. 41-43.

       Petitioner filed his pro se Motion for Compassionate Release on May 26, 2020. ECF No.

45. The Court ordered the appropriate responses on May 28, 2020. ECF No. 46. Petitioner,

through counsel, responded to the Court's order on June 26, 2020. ECF Nos. 52-54. The

Government responded in opposition to Petitioner's motion on July 10, 2020. ECF No. 60.

Petitioner replied to the Government's response on July 17, 2020. ECF No. 61. To date.

Petitioner has served approximately 97 months of his sentence. ECF No. 49 at 1 ("[djetained in

federal custody without bond since 7/11/12"). His scheduled release date is January 12, 2024.

This matter is ripe for disposition.

                                       II. LEGAL STANDARD


A. The Exhaustion Requirement

       A district court may modify a petitioner's sentence "after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons("BOP")to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt ofsuch a request by the

warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A).

Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

her administrative remedies prior to bringing a motion before the district court. Id.\ see also

Coleman v. United States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020)(discussing the
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 3 of 7 PageID# 755




reasons "judicial waiver of the exhaustion requirement is permissible in light ofthe extraordinary

threat certain inmates face from COVID-19").

B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. §IB 1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

modified due to the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those justifications.

U.S.S.G. §1B1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

provision" that allowed for a sentence modification upon a showing of "extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions(A)

through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

severely restricted because it required approval from the Bureau of Prisons before an individual

could petition the district court for relief. Id.

        However, U.S.S.G. §IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the

Bureau of Prisons. Therefore, U.S.S.G. §IB 1.13 is merely advisory and does not bind the

Court's application of § 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D.

Va. May 26, 2020); see also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020)("[T]he Court may independently evaluate whether [petitioner] has raised an extraordinary
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 4 of 7 PageID# 756




and compelling reason for compassionate release ... [but § lB1.13's policy statement] remain[s]

as helpful guidance to courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July

11, 2019) ("[T]he Commission's existing policy statement provides helpful guidance on the

factors that support compassionate release, although it is not ultimately conclusive"). A

petitioner's rehabilitation standing alone does not provide sufficient grounds to warrant a

sentence modification. 28 U.S.C. § 994(t). In sum, the Court may consider a combination of

factors, including but not limited to those listed in U.S.S.G. §IB 1.13, in evaluating a petitioner's

request for a sentence modification under 18 U.S.C. § 3582(c)(l)(A)(i).

                                        III. DISCUSSION


A. The Exhaustion Requirement

       This Court has previously held that the exhaustion requirement within § 3582(c)(1)(A)

may be waived in the midst of the COVlD-19 pandemic. See supra Part II.A; Coleman v. United

States, 2020 WL 3039123, at *3-*4 (E.D. Va. June 4, 2020). Further, Petitioner filed his

administrative request for compassionate release on May 24, 2020. ECF No. 52-2, ECF No. 57 at

5. Petitioner's request was denied by the Bureau of Prisons on June 22, 2020. ECF No. 60-2. The

Govemment also concedes that Petitioner has satisfied the exhaustion requirement. ECF No. 60

at 15. Therefore, Petitioner has satisfied the exhaustion requirement within § 3582(c)(1)(A).

B. Resolution of the Defendant's Request for Compassionate Release

       1. Consideration ofthe Factors Listed in 18 U.S.C.§3553(a)

       In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court begins with

Petitioner's offense conduct and criminal history, which involves a persistent pattern of offenses

involving drugs, guns, or both. See supra Part 1 (describing Petitioner's offense conduct); ECF

No. 49 at *111 21-30 (listing adult convictions for Possession of Cocaine with Intent to Distribute,
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 5 of 7 PageID# 757




Possession of Cocaine with Possession of a Firearm, Conspiracy to Possess with Intent to

Distribute Heroin, Possession with Intent to Distribute Cocaine, Concealed Weapon, and

Possession of a Firearm by Convicted Felon Aid and Abet). Petitioner also served 15 months in

state prison for the cocaine he possessed in March 2010 that became the starting point for the

instant federal case. Id. at   30. The sum of Petitioner's criminal history resulted in a Career

Offender designation at sentencing. See 18 U.S.C. § 3553(a)(2)(A)-(C)(implicating the need for

a sentence that reflects the seriousness of the offense, respect for the law, specific deterrence, and

incapacitation).

       An examination of Petitioner's personal history reveals an intelligent individual who is

capable of being productive, though his need for drug treatment and an exit from his past

lifestyle is also apparent. His drug use began at age 15 and he has abused alcohol, marijuana,

cocaine, and prescription drugs, though his drug of choice is heroin. ECF No. 49 at ^ 53.

Petitioner dropped out of high school in the 10"* grade, but later earned a GED.Id. at^j 58. Later,

Defendant earned a bachelor's degree while he was incarcerated and completed his MBA around

the same time he caught the attention of investigators in the instant case. Id. at IH] 61-62.

Unfortunately, Petitioner's abilities never translated into any consistent period of legitimate

employment before the instant offense. Id. at liU 63-78 (listing a series of odd jobs interrupted by

periods of criminal activity and incarceration). Further, Petitioner's educational success has not

stopped him from becoming involved with large quantities of drugs.

       During his current stint of imprisonment. Petitioner has continued his record of

participating in programming, though his disciplinary record provides concern that he has not

abandoned his lifestyle of improperly using and selling drugs. ECF No. 55 at 14, 28, 39, 53, and

76 (documenting Petitioner's receipt of pain medication through the "pill line" because of
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 6 of 7 PageID# 758




incidences of his hoarding of the medication and passing off crushed medication to another

inmate). While Petitioner may benefit from drug treatment, the drug quantities involved in his

offenses, his conduct in BOP custody, and the sum of his record reveal a problem that goes

beyond Petitioner's selling of drugs to support his own habit. ECF No. 49 at                 11, 28

(attributing Defendant with 2.735 kilograms of cocaine and 272.9 grams of heroin in the instant

offense and 5.5 kilograms of heroin and 3 kilograms of cocaine from his conviction in the

Eastern District of New York); see 18 U.S.C. § 3553(a)(2)(D)(requiring the Court to consider

the need for correctional treatment).

       2. Evaluation of"Extraordinary and Compelling Reason"

       At the outset of the analysis of whether Petitioner has presented an extraordinary and

compelling reason, the Court is advised against grants of compassionate release when the

petitioner is a danger to the safety of any person or to the community. U.S.S.G. § 181.13(2). By

the same token, educational credentials are not sufficient to demonstrate proof that a danger

formerly presented by a petitioner has subsided. See e.g. Dinning v. United States, 2020 WL

1889361, at *3 (E.D. Va. Apr. 16, 2020)(denying compassionate release because the petitioner

"poses an ongoing danger to the community" based on his stated desire to return to the same

positions of trust that facilitated his offense). Further, a petitioner's release plan should account

for the potential for a subsequent offense once he or she is out of the custody of the Bureau of

Prisons. See Coleman, 2020 WL 3039123, at *4-*5.

       In his original criminal judgment. Petitioner's was placed on notice that he is not

permitted to associate with any person convicted of a felony without permission. ECF No. 42 at

3. Now, Petitioner seeks release to a residence that is currently occupied by a former co-

conspirator from his last federal conviction. ECF No. 49 at ^ 28(naming Petitioner's former co-
Case 2:12-cr-00111-RAJ-LRL Document 62 Filed 07/22/20 Page 7 of 7 PageID# 759




conspirator); ECF No. 52-5 at     10 (naming the same individual as a resident of the address to

which Petitioner requests release). This arrangement is unacceptable, especially because

Petitioner became involved in the instant offense after reconnecting with several individuals who

he knew from past criminal activity and terms of incarceration. ECF No. 49 at 7, 10

(documenting that Petitioner knew his co-conspirators in this case from serving time at FCI

Butner and FCI Petersburg).

       Further, the Court is unpersuaded that Petitioner's medical conditions are of sufficient

severity to warrant relief. Contrary to his assertions, Petitioner's weight is relatively well

controlled and his heart and lungs appear to be well-functioning. ECF No. 55 at 5, 9; see also id.

at 25 (documenting Petitioner's history of morbid obesity and listing it as resolved). Although

Petitioner has a documented history of asthma, it is mild enough to control without medication.

Finally, Petitioner's sleep apnea is currently being treated and is not found among the Centers for

Disease Control's list of medical conditions that may increase the risk of severe COVID-19

infection. See United Slates v, Lewellen, 2020 WL 2615762, at       (N.D. 111. May 22, 2020). At

48 years old, Petitioner is in relatively good health and the purposes of his original sentence

remain unfulfilled. Therefore, the Court finds no extraordinary and compelling reason for

compassionate release.

                                      IV. CONCLUSION

       For the foregoing reasons, Petitioner's Motion is DENIED. The Clerk is DIRECTED to

send a copy of this Order to Petitioner, the United States Attorney, the United States Probation

Office, the Federal Bureau of Prisons, and the United States Marshals Service.

IT IS SO ORDERED.


Norfojk, Virginia
July,^^,2020                                                     Raymond   A. Jaclcson
                                                                 United States District Judge
